IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GERALD FOX,                               : No. 368 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
STATE CORRECTIONAL INSTITUTION            :
(SCI) GREENE AND WARDEN OF                :
STATE CORRECTIONAL INSTITUTION            :
(SCI) GREENE, LEWIS FOLINO,               :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.